
 
 


 
TOLL CONVERSION AGREEMENT 2
 
Contract no. 161.06.27451-S
 
THIS TOLL CONVERSION AGREEMENT 2 is entered into as of April 30, 2007, by
Nordural ehf, a company organized and existing under the laws of the Republic of
Iceland (“Nordural”), and Glencore AG, a company organized and existing under
the laws of Switzerland (“Glencore”).
 
Recitals
 
A.           Nordural owns and operates an aluminum reduction plant at
Grundartangi, Iceland (the “Plant”).
 
B.           Nordural and Glencore agreed the delivery of Alumina by Glencore
and the conversion of such Alumina into primary aluminum at the Plant, pursuant
to the terms thereof.
 
Terms of Agreement
 
The parties hereto, intending legally to be bound by this Agreement, hereby
agree as follows:
 
Article I
 
DEFINITIONS
 
1.1  Definitions.  In this Agreement, unless inconsistent with the context, the
words and expressions set forth below shall have the following meanings:
 
“Affiliate” means any other person or entity directly or indirectly controlling,
controlled by, or under common control with, such person or entity, whether
through the ownership of voting securities, by contract or otherwise.
 
“Alumina” means alumina meeting the Permitted Source Specifications.
 
“Alumina Delivery” means the delivery of Alumina by Glencore duty unpaid at the
Discharge Port pursuant to Section 3.1.2.
 
“Alumina Load Port” means the port at which Alumina is loaded onto a Vessel for
delivery to Nordural pursuant to the terms of this Agreement.
 
“Aluminum Delivery” means the delivery by Nordural of Product pursuant to
Section 4.3.1.
 
“Aluminum Load Port” means the port of Grundartangi, Iceland or such other port
in Iceland as may be agreed between the parties.
 
“Applicable Laws” means any applicable laws, codes, rules and regulations, any
applicable judgments, decrees, writs and injunctions of any court, arbitration
panel, arbitrator or Regulatory Authority and any applicable orders, licenses,
permits, directives or other actions of any Regulatory Authority.
 
“Bailed Property” means all Alumina delivered by Glencore pursuant to this
Agreement from the point of Alumina Delivery to Nordural as specified in Section
6.1.1 (including Alumina in transit from the Discharge Port, from the Discharge
Port to the Plant, and Alumina in storage at the Plant), and all Product
produced hereunder up to the point of delivery by Nordural to Glencore as
specified in Article IV (including Product in transit to storage or in storage
at the Plant), or any combination of the foregoing.  “Bailed Property” shall not
include Alumina in the process of Conversion or in the metal pads in the pots or
any residue, slag dross, bath or by-products of the Conversion process or
remaining after the satisfying the conversion ratio set forth in section 4.1.
 
“Contract Year” means the twelve (12)-month period from January 1 through
December 31 of each year during which this Agreement is in effect, except that
(i) for the year in which the Start Date occurs, “Contract Year” shall mean that
portion of such year from the Start Date through December 31 of such year, and
(ii) for the year in which the End Date occurs, “Contract Year” shall mean that
portion of such year from January 1 through the End Date.
 
“Conversion” means the electrolytic reduction of Alumina into molten aluminum
and casting molten aluminum into primary aluminum, and the verb “convert” shall
have the corresponding meaning.
 
“Conversion Charge” shall have the meaning specified in Section 5.1.
 
“Discharge Port” means the port of Grundartangi, Iceland, or such other port in
Iceland as may be agreed by the parties.
 
“End Date” shall have the meaning specified in Section 9.1.1.
 
“Event of Default” shall have the meaning specified in Section 10.1.
 
“Force Majeure” shall have the meaning specified in Section 8.1.
 
“Iceland Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in the Republic of Iceland are required or permitted
to close.
 
“Lien” means any mortgage, pledge, lien, charge, encumbrance, lease or other
security interest of any kind.
 
“LME” shall have the meaning specified in Section 5.1.3.
 
“LME Price” shall have the meaning specified in Section 5.1.3.
 
“Metal Premium” shall be calculated in accordance with Exhibit E.
 
“MT” means a unit of metric weight equal to 1,000 kilograms or 2,204.62 Pounds.
 
“Nomination” shall have the meaning specified in Section 3.2.1.
 
“Notices” shall have the meaning specified in Section 11.6.
 
“Permitted Source” means any of the following sources of alumina:  Aughinish,
EurAllumina, San Ciprian, Alunorte, Bauxilum, Suriname or any Jamaican source.
 
“Permitted Source Specifications” shall have the meaning specified in Section
3.3.
 
“Plant” shall have the meaning specified in Recital A.
 
“Pound” means a unit of weight of 16 ounces avoirdupois.
 
“Product” means primary aluminum products in the form of ingot and sow converted
on behalf of Glencore pursuant to the conversion ratio set forth in Section 4.1
and having the specifications set forth in Section 4.2.
 
“Product Specifications” means the specifications for primary aluminum set forth
in Exhibit D, as the same may be amended from time to time by agreement of the
parties.
 
“Quotation Period” means the month prior to the month of scheduled delivery,
irrespective of physical delivery.
 
“Regulatory Authority” means any national, regional, European Union, municipal,
local or other government or any department, commission, board, agency or taxing
authority thereof.
 
“SHINC” means Sundays and holidays included, except:
 
Time
Start
 
Date Start
Time
End
 
Date End
 
Comment
11:30
December 24
7:30
December 27
Christmas
11:30
December 31
7:30
January 2
New year
19:30
Friday before first Monday of August
 
7:30
Tuesday thereafter
“Labour day” weekend
00:00
Thursday before Easter
7:30
Tuesday thereafter
Easter weekend
00:00
June 17
7:30
June 18
Independence Day
19:00
Friday before 7th weekend after Easter
7:30
Tuesday thereafter
 

 
“Start Date” shall have the meaning specified in Section 2.1.
 
“Vessel” means any vessel suitable for the transportation of Alumina nominated
by Glencore pursuant to Section 3.2 and Exhibit A.
 
1.2  References in Agreement.  In this Agreement, unless the context otherwise
requires:
 
1.2.1  References to an Article, Section or Exhibit shall be construed as
references to that specific Article or Section of, or Exhibit to, this
Agreement.
 
1.2.2  References to a document (including this Agreement), or to any provision
of any document, shall be construed as references to that document or provision
as amended or supplemented from time to time upon the written agreement of the
parties thereto and with any further consent which may be required.
 
Article II
 
TERM
 
1.3  Term.  This Agreement shall be effective from the date of signing this
contract and shall continue until year 2014 including, unless earlier terminated
or extended as provided in this Agreement.
 
1.4  Coordination of Alumina and Product Flow.  In order to make the flow of
Alumina and Product hereunder efficient for the parties, Glencore and Nordural
shall coordinate the timing of Alumina and Product shipments and deliveries,
taking into consideration port availability and congestion, the Conversion
process and storage and shipment scheduling to be made hereunder.  In connection
therewith, Glencore and Nordural also shall discuss/meet at least quarterly to
establish the laydays for Alumina and Product shipments to be made hereunder.
 
Article III
 
ALUMINA
 
1.5  Alumina Delivery Obligations.
 
1.5.1  Glencore shall deliver or cause to be delivered to Nordural for
Conversion at the Plant tonnage as follows:
 


 
Year 2007:                                                       1st half
2007:  11'000MT (+/-5pct in Nordural's option)
 
2nd half 2007: 25'000MT (+/-5pct in Nordural's option)
 
Year 2008:                                                      85'000MT per
annum (+/-5pct in Nordural's option)
 
Year 2009-2014 including:                         90'000MT per annum (+/-5pct in
Nordural's option)
 


 
of Alumina at the Discharge Port, under appropriate bills of lading or other
documents of title; provided, however, that the annual quantity of Alumina
required to be delivered hereunder shall be pro rated for any Contract Year of
less than twelve (12) months.  Deliveries of Alumina hereunder shall be
approximately evenly spread throughout each Contract Year except for Contract
Year 2007 delivery of Alumina to be evenly spread per the half year requirements
stated in 3.1.1 above, and Glencore shall make monthly declaration of the
quantities and dates of its Alumina Deliveries.  All Alumina Deliveries
hereunder shall be deemed to occur when the Alumina passes the Vessel rail at
the Discharge Port.
 
The final applicable tonnage within the tolerance to be declared by Nordural by
latest November 30th year prior year of delivery. In case of no declaration the
nominal amount shall apply.
 
If in respect of any contract year Nordural requires up to an additional
10'000MT Alumina per annum, Nordural shall inform Glencore of the requirement
and Glencore shall have the option, exercisable within 10 (ten) Iceland Business
Days, to supply that additional Alumina and offtake the additional Aluminum on
the same terms and conditions of this contract.
 


 
1.6  Alumina Delivery Procedures.
 
1.6.1  Glencore shall give or cause to be given to Nordural a notice of
nomination (the “Nomination”) not less than twenty (20) days prior to the
estimated time of sailing of the relevant Vessel.  The Nomination shall specify:
 
(a)  
the name of the Vessel or substitute;

 
(b)  
the Alumina Load Port;

 
(c)  
the approximate quantity of Alumina to be loaded;

 
(d)  
the estimated time of arrival of the Vessel at the Discharge Port;

 
(e)  
the source of the Alumina;

 
(f)  
confirmation that the Vessel crew has ITF or comparable labor contracts; and

 
(g)  
any other relevant details.

 
1.6.2  Nordural shall notify Glencore of its acceptance or rejection of the
Vessel within two (2) Iceland Business Days after its receipt of the
Nomination.  Acceptance shall not be unreasonably withheld.
 
1.6.3  Glencore is aware that Nordural has obligations to notify shipping
schedules to the harbor authorities in Iceland, and Glencore will use reasonable
efforts to notify the timing of individual shipments to Nordural as far in
advance as possible.
 
1.6.4  Delivery will be in accordance with the loading and discharge
requirements specified in Exhibit A.  Nordural shall provide Glencore reasonable
advance notice regarding any changes to delivery schedules or the dock facility
requirements at the Discharge Port during the term of this Agreement, and any
change which materially impairs Glencore’s ability to meet its Alumina delivery
obligations shall be subject to Glencore’s approval, which shall not be
unreasonably withheld.
 
1.6.5  Glencore shall be responsible for paying all costs, insurance and freight
and all other standard and customary charges, but excluding harbor dues, to
effect delivery of its Alumina on board the Vessel at the Discharge
Port.  Nordural shall pay harbor dues, if any, related to Alumina Deliveries.
 
1.6.6  The Vessel shall be discharged free of expense to Glencore at the rate of
6,000 MT per weather working day of twenty-four (24) running hours, SHINC;
provided the Vessel is in all respects ready and Nordural has full and unimpeded
access to the Vessel’s holds.
 
1.6.7  All charges for demurrage and half-despatch for Alumina unloading at the
Discharge Port hereunder shall be for the account of Nordural. The
demurrage/Despatch shall be as per the applicable Charter Party.
 
1.6.8  Glencore undertakes that it will at all times use properly enclosed
Vessels for delivery of Alumina to the Discharge Port so as to enable Nordural
to comply with the obligations imposed under its environmental operating permit
or similar licenses.
 
1.6.9  Risk of loss and/or damage to all Alumina supplied by Glencore shall pass
to Nordural when the Alumina passes the rail of the Vessel at the Discharge
Port.
 
1.7  Quality of Alumina; Source.  All Alumina to be delivered by Glencore
hereunder shall be supplied from a Permitted Source and shall conform to the
specifications set forth in Exhibit B (the “Permitted Source
Specifications”).  If at any time during the term of this Agreement a particular
alumina source nominated and/or used in the alumina to aluminum conversion
process adversely impacts Nordural’s ability to convert the alumina into the
aluminum quality set forth in Exhibit D and/or creates a legal or a governmental
condition that adversely impacts the operating performance of the Nordural
smelter in part or in whole, Nordural and Glencore agree to expeditiously work
to together to find a mutually acceptable solution.
 
1.8  Sampling and Analysis; Non-Conforming Alumina.  Alumina shall be sampled
and analyzed at the Alumina Load Port in the manner and under the procedures set
forth in Exhibit C, or as otherwise agreed from time to time by the parties.
 
1.9  Weights.  Glencore shall deliver or cause to be delivered to Nordural
documentation evidencing the bill of lading weight for each Alumina
Delivery.  The bill of lading weight shall be determined by means of a Vessel
displacement survey in the light and loaded condition at the Alumina Load Port,
or by means of scale weights.  The bill of lading weight shall presumptively
establish the loaded Alumina weight.  However, Nordural shall have the right to
verify, at its own expense, such weight by draft survey.  If there is a
discrepancy of greater than .2% between the weight as indicated on the bill of
lading and the Nordural draft survey, Glencore shall pay the cost of surveying
and the parties shall promptly meet and confer in good faith to determine what
adjustment (if any) should be made to the presumptively established weight of
such shipment.
 
1.10  Stored Alumina.  There shall be no charge to Glencore for storage of
Alumina delivered to Nordural in accordance with the terms of this Agreement.

-1-



 
Article IV
 
CONVERSION; DELIVERY OF ALUMINUM
 
1.11  Conversion Ratio.  From and after such time as the Phase V operation is
completely started and running under normal standard conditions, Nordural will
convert alumina delivered by Glencore hereunder into primary aluminum metal as
specified in Section 4.2 at the rate of ** MT of alumina per MT of primary
aluminum, provided that the Alumina delivered by Glencore meets the Permitted
Source Specifications. It is understood the initial startup of Phase V of the
smelter may cause some variations in aluminum production and quality. Nordural
and Glencore to work together to find a mutually beneficial solution to these
variations until such time as the Phase V operation is completely started and
running under normal standard conditions. Nordural expects to have, without
guarantee, Phase V production stabilized within six months after commissioning
of the last smelting pot for Phase V. If Product (Aluminum) is produced which
does not meet the minimum specification as described in Exhibit D of this
Agreement, both parties to mutually agree on the applicable discounts for the
quality variations.
 
1.12  Aluminum Specifications.  Nordural will cast all aluminum metal produced
hereunder to primary unalloyed aluminum ingots, in a standard weight of 12 to 26
kilograms per ingot, packed in strapped bundles of approximately 1 MT each, and
meeting the specifications set forth in Exhibit D.  Notwithstanding the
foregoing, Nordural may cast a maximum of 10% of aluminum metal produced
hereunder as sow with maximum piece weight of 750 kilograms each.  Nordural
shall provide a chemical analysis for every batch of Product produced in
accordance with this Agreement.
 
1.13  Scheduling of Aluminum Delivery.
 
1.13.1  Subject to Glencore’s compliance with its obligations relating to
delivery of Alumina, Nordural shall deliver to Glencore the amount of Product
produced per annum, based on the conversion ratio set forth in Section 4.1, for
the Alumina delivered by Glencore to Nordural during such Contract Year.  The
Product shall be delivered for transport as directed by Glencore, as evenly
spread as practicable during each Contract Year; provided, however, that the
annual quantity of Product required to be delivered hereunder shall be pro rated
for any Contract Year of less than twelve (12) months.  Aluminum Delivery shall
be deemed to occur when the Product passes the Vessel rail at the Aluminum Load
Port.
 
1.13.2  Glencore shall take delivery from Nordural of all Product converted for
Glencore’s account in accordance with this Agreement.
 
1.13.3  Nordural is to provide Glencore a 15 month rolling metal production
forecast not later than 40 days prior to the month of shipment. If the actual
aluminum shipped does not meet forecasted production for a given month, the next
forecast will be adjusted accordingly. If a shortfall against actual production
exists, the first tons of next months production will be delivered against the
prior months pricing until the commitment has been fulfilled. If there are
deliveries above the commitment, these deliveries will be priced according to
next months pricing methodology.
 
1.14  Releases; Stored Aluminum.
 
1.14.1  Not less than seven (7) days prior to the date Glencore wishes to have
Product loaded aboard a Vessel, Glencore shall give Nordural a release for each
lot of Product confirming the tonnage and delivery dates of each such
lot.  Glencore’s withdrawals of Product from storage shall be subject to
reasonable limitations based upon the capacity of the loading facilities of the
Plant.
 
1.14.2  Nordural shall prepare such shipping or delivery documentation as may be
reasonably required by Glencore (including bills of lading, analysis
certificates, material safety data sheets, and certified weight certificates).
 
1.14.3  At Glencore’s request, Nordural shall store up to 7,000 MT of Product in
the aggregate at any time at the Plant under the Amended and Restated Toll
Conversion Agreement dated 10 February 2005 and under the Toll Conversion
Agreement 2 dated 21 August 2006. Nordural will make their reasonable effort to
increase the storage of Aluminum at the Nordural smelter by additional 5'000MT
up to a maximum of 12'000MT whenever practical and feasible. The additional
storage allowance to be at Nordural's option but such not to be unreasonably
withheld or denied.  Such storage may be open or enclosed.  All Product which
Glencore requests be stored shall be placed in storage at the Plant as provided
in Section 6.3.  There shall be no charge to Glencore for storage of up to
12,000 MT in the aggregate of Product at the Plant.  If Glencore requests
Nordural to store more than 12,000 MT in the aggregate of Product, and Nordural
is able to accommodate Glencore’s request, Glencore shall pay Nordural the
reasonable costs Nordural incurs in making such accommodation.
 
1.15  Weights and Analysis.  Product to be delivered by Nordural to Glencore
shall be sampled and weighed by Nordural, and a certificate of such analysis
shall accompany each shipment.  Weights and analyses so made shall be deemed to
be correct, but Glencore shall have the right to verify, at its expense, weights
within 30 days after Aluminum Delivery and analysis within 30 days after
delivery to final customer.  In the event Glencore disagrees with Nordural’s
weight determination by an amount in excess of 0.2% or its analysis, the parties
shall promptly meet and confer in good faith to reach agreement.  Any weight
mistake in excess of 0.2% shall be promptly corrected by Nordural or Glencore,
as the case may be.  If Nordural’s weight determination is 0.2% or greater less
than the surveyor’s weight determination, the costs of such surveyor shall be
borne by Nordural.  In all other cases it shall be borne by Glencore.  If the
parties disagree regarding Aluminum quality, the procedure set forth for Alumina
in Exhibit C (iii) shall apply mutatis mutandis.
 
1.16  Loading Costs; Shipping Arrangements.The parties agree that Nordural’s
costs of loading Product are less if Glencore ships Product by container.  They
further agree they will cooperate with one another to the extent reasonably
possible in making shipping arrangements which are in the best interests of both
parties.  In this spirit, Glencore, at its option, shall arrange for either
container Vessels or bulk Vessels to be brought into the Aluminum Loading
Port.  Nordural, at its expense, shall make arrangements for Product to be
containerized and transported, or transported in bulk, as the case may be, and
in each case, from the Plant to the Aluminum Loading Port for delivery onto the
Vessel arranged for by Glencore.  Nordural shall be responsible for stowing the
Product on board such ship.  All costs of shipping shall be for Glencore’s
account and paid directly by Glencore.  Nordural shall pay harbor fees, if any,
associated with shipping Product from the Aluminum Loading Port.
 
1.17  Point of Delivery; Transfer of Risk of Loss.  Risk of loss and/or damage
to any Product supplied by Nordural shall pass to Glencore when the Product
passes the Vessel’s rail at the Aluminum Loading Port.
 
 
-2-


 
 
 
Article V
 
CONVERSION CHARGE AND PAYMENT TERMS
 
1.18  Conversion Charge.  The “Conversion Charge” for each MT of Product
delivered hereunder shall be as follows:
 
1.18.1  * % of the LME Price plus the Metal Premium (calculated in accordance
with Exhibit E);
 
As used in this Agreement, the “LME Price” means the official London Metal
Exchange (“LME”) High Grade cash settlement quotation, as published by Metal
Bulletin, in U.S. dollars averaged over the Quotation Period.
 
If the LME shall cease to trade aluminum or the aluminum settlement price of the
LME is no longer published, “LME Price” shall mean the generally accepted
substitute for such published price.  If there is no such generally accepted
substitute the parties in good faith shall select a substitute.  If the parties
cannot agree on a substitute, then either party may refer the determination to
arbitration under Section 11.5.
 
1.19  The Conversion Charge is based on Alumina delivery and covers the
following services:
 
1.19.1  unloading Alumina Vessel at the Discharge Port at a minimum rate of
6,000 MT per weather working day pro rata SHINC,
 
1.19.2  use of storage facility at the Plant for maximum 37,000 MT of Alumina
subject at all times to be within the physical constraints prevailing at the
shipments/Vessel is nominated. Nordural and Glencore to work together to avoid
inventory issues and constraints during the Contract Year;
 
1.19.3  production of Product at the Plant;
 
1.19.4  additional storage of up to 5'000 Mt of Product at the Plant at
Nordural's option but same not to be unreasonably withheld.
 
1.19.5  loading Product onto the Vessel pursuant to Section 4.6;
 
1.19.6  delivery of Product as ingot in 1 MT bundles; and
 
1.19.7  delivery of Product as sow in pieces.
 
1.20  Invoices; General Payment Terms.  The Conversion Charge shall be invoiced
weekly on Monday for Product produced by Nordural through the preceding
Sunday.  Each invoice shall be payable by Glencore within five (5) days after
receipt of invoice and respective Holding Certificate.
 
1.21  Method of Payment.  All amounts required to be paid by Glencore to
Nordural under this Agreement shall be paid in U.S. Dollars by wire transfer of
immediately available funds to a bank account designated by Nordural.
 
 

--------------------------------------------------------------------------------

 
*  Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission.
-3-


 
Article VI
 
TITLE, STORAGE AND INSURANCE
 
1.22  Title; Bailment.
 
1.22.1  The bailment created by the performance of this Agreement shall commence
when the Alumina is delivered by Glencore to Nordural (passing the Vessel’s rail
at the Discharge Port) and shall terminate when the Product is delivered by
Nordural to Glencore (passing the Vessel’s rail at the Aluminum Load Port) with
the provisions of Article IV, and includes any period during which Product
belonging to Glencore is stored at the Plant.
 
1.22.2  Nordural covenants that all Bailed Property, shall be at all times free
and clear of any Lien of any nature whatsoever, excluding only those Liens (i)
created by or attributable to Glencore, or (ii) arising by operation of law and,
except during the continuance of any breach by Glencore, Nordural shall not at
any time directly or indirectly assert for its benefit, or create, incur, assume
or suffer to exist for the benefit of any creditor, any Lien upon or with
respect to the Bailed Property, title thereto or interest therein.  Nordural
shall promptly, at its own expense, take such action as may be necessary to duly
discharge any such Lien.
 
1.22.3  Nordural acknowledges and agrees that by execution of this Agreement it
does not have nor will it obtain, and by its performance under this Agreement it
does not have nor will it obtain, any title to the Bailed Property or any
property right or interest, legal or equitable therein, except for its right to
possession for purposes of transportation, storage and Conversion as provided in
this Agreement.  All Alumina delivered by Glencore under this Agreement shall be
considered to have been delivered for Conversion only.  No Alumina or Aluminum
shall be bought or sold hereunder, except as the parties may mutually agree in
writing.  No Alumina shall be redelivered as Alumina except in the event this
Agreement is terminated pursuant to Articles IX or X.  Nordural shall be deemed
to be an ordinary bailee with respect to the Bailed Property and shall be
obliged to replace, at its own expense, any Bailed Property which suffers any
damage, loss, theft or destruction, partial or complete, while in the possession
of Nordural.  Such replaced Bailed Property shall meet the specifications
therefore required under this Agreement, and shall constitute accessions to the
Bailed Property and title thereto shall vest and remain in
Glencore.  Notwithstanding the foregoing provisions of this Section 6.1.4, in
lieu of replacing any Bailed Property as provided above, Nordural may at its
option pay damages to Glencore with respect to such Bailed Property to
compensate Glencore for the loss or damage incurred. Any Alumina redelivered and
any payment in respect of the Bailed Property shall be based on the conversion
ratio set forth in Section 4.1.
 
1.22.4  Nordural’s duties and performance under this Agreement shall be those of
independent contractor and nothing contained in this Agreement shall be deemed
to make Glencore a partner, joint venturer or otherwise liable for the
performance of Nordural’s obligations under this Agreement or any other
agreement or with respect to the operation of the Plant.
 
1.22.5  Title and ownership of all Bailed Property shall remain vested in
Glencore. Title to all Alumina in the metal pads, residue, slag, dross, bath and
process by-products of the Conversion process and all materials Nordural uses in
the Conversion process, and all alumina remaining after satisfying the
conversion ratio set forth in Section 4.1 of this Agreement, shall be and remain
in Nordural. Nordural shall be responsible for, and agrees to comply with all
Applicable Laws relating to the disposition of such residue, slag, dross, bath,
process by-products and materials.  Nordural will indemnify and hold harmless
Glencore from and against any liabilities, costs and expenses incurred by
Glencore resulting from the non-compliance by Nordural of Applicable Laws in
connection with Nordural’s Conversion operations hereunder.
 
1.22.6  Nordural shall maintain accurate, detailed and current inventory records
in respect of all Bailed Property at the Plant or elsewhere and shall submit the
same to Glencore on a weekly basis or upon Glencore’s request.  Glencore shall
have the right, exercisable directly or through its accountants or other
representatives, and at its own risk and expense, to verify each such inventory
or Bailed Property during the Plant’s ordinary business office hours upon
forty-eight (48) hours prior notice.
 
1.22.7  Nordural hereby grants and shall continue to grant a security interest
in favor of Glencore in and to all Bailed Property converted for Glencore
hereunder.  Such grant of a security interest is intended by Nordural and
Glencore to be solely as a precaution against the holding by any court of
applicable jurisdiction (notwithstanding the intention of the parties hereto)
that Glencore is not the owner of the Bailed Property.  Nordural agrees to
execute and deliver to Glencore from time to time such documents and to take
such other steps as are reasonably requested by Glencore to perfect such
security interest.
 
1.23  Taxes.  All taxes levied on or with respect to the Bailed Property shall
be paid directly by Glencore.  Nordural shall promptly send to Glencore any
notice or other communication received by Nordural relating to any such tax.



--------------------------------------------------------------------------------

  
*  Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission.

-4-



 
1.24  Segregated Storage; Holding Certificates; Financing Statements.
 
1.24.1  Nordural shall cause Product belonging to Glencore to be stored in
segregated areas which may be out doors.  Promptly after receipt of Glencore’s
shipment instructions, Nordural shall deliver Product to Glencore’s carrier at
the Aluminum Load Port in accordance with Article IV of this Agreement.
 
1.24.2  Nordural shall take measures to confirm Glencore's ownership as of all
Bailed Property, including:
 
(a)  
marking such product with a distinctive mark acceptable to Glencore which shall
be sufficient to identify that product as the property of Glencore,

 
(b)  
issuing a holding certificate in customary form reasonably acceptable to
Glencore, and

 
(c)  
executing and filing financing statements and documents of a similar nature in
favor of Glencore.

 
1.25  Insurance.  Nordural shall maintain such insurance relating to Conversion
and storage operations of the Plant as may be necessary to protect Glencore’s
interests in the Bailed Property.  Nordural shall have no liability to Glencore
for any loss of, or claim, relating to Glencore’s Alumina or Product stored at
Nordural’s facilities, or any third party claims against Glencore, to the extent
that Nordural is not able to recover under its insurance policies as a result of
any act, neglect, error or omission on the part of Glencore or any of its
employees or agents.
 
Article VII
 
WARRANTIES; LIMITATION OF LIABILITY
 
1.26  Warranties.  Subject to Section 7.2, Nordural warrants that Product
delivered to Glencore under this Agreement shall conform to the Product
Specifications, and shall be free from defects in material and
workmanship.  Glencore warrants that the Alumina it delivers for conversion
under this Agreement shall conform to the specifications set forth in Exhibit B.
 
1.27  Inspection and Non-Conforming Product.
 
1.27.1  Provided it is produced from alumina which meets Permitted Source
Specifications, all Product delivered hereunder shall meet the Product
Specifications.  Product shall be subject to rejection by Glencore upon
presentation of sufficient evidence by Glencore to Nordural of a failure to meet
such specifications.  Should Glencore elect to reject any Product delivered
hereunder for failure to meet such specifications, Nordural shall pay damages to
Glencore with respect to such rejected Product as provided in Section
7.2.3.  All Product shall remain subject to Glencore’s inspection rights
notwithstanding any prior payment made therefore by Glencore.
 
1.27.2  Glencore will be deemed to have accepted the weight of an Aluminum
Delivery if it fails to give Nordural written notice of rejection within 30 days
after Aluminum Delivery and the quality if it fails to give Nordural written
notices of rejection within 30 after delivery to a final customer.  Such notice
shall describe in reasonable detail the defects upon which rejection is based.
 
1.27.3  If any Aluminum Delivery fails to conform to the warranties set forth in
Section 7.1 of this Agreement, and timely notice is given to Nordural,
Nordural’s sole liability shall be to pay to Glencore the amount, if any, by
which the market value of the Product as delivered is less than the market value
of conforming Product, in each case determined as of the delivery date.  The
foregoing limitation on Nordural’s liability shall not in any way affect
Nordural’s obligation to deliver Product conforming to the specifications
applicable under this Agreement with respect to particular Product deliveries,
or limit Glencore’s right to treat Nordural’s repeated breach as an Event of
Default.
 
1.28  Warranty Limitation.  THE PARTIES EXPRESSLY AGREE THAT NO WARRANTIES SHALL
BE IMPLIED UNDER THIS AGREEMENT, WHETHER OF UTILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR MERCHANTABILITY OR OF ANY OTHER TYPE, AND FURTHER THAT NO
WARRANTIES OF ANY SORT ARE MADE HEREUNDER EXCEPT THE WARRANTIES EXPRESSLY STATED
IN SECTION 7.1.
 
Article VIII
 
FORCE MAJEURE
 
1.29  Force Majeure.  If the performance of this Agreement by a party (other
than the giving of any notice required to be given or payment of monies due
under this Agreement) is hindered, delayed or prevented, directly or indirectly,
by reason of any war, conditions of war, acts of enemies, national emergency,
revolution, riots, sabotage or other similar disorders; failure of
transportation; fire, flood, windstorm, explosion, or other acts of God;
strikes, lock-outs, or other labor disturbances; delay in construction of
electrical power plants or power transmission lines required to provide
electrical power to the Plant; breakdown of plants or equipment; inability for
any of the reasons set forth herein to secure or delay in securing machinery,
equipment, materials, supplies, transportation, transportation facilities, fuel
or power; orders or acts of any government or governmental agency or authority;
interference by civil or military authority; or any other cause whether or not
of the nature or character specifically enumerated above which is beyond the
reasonable control of such party (“Force Majeure”) (i) such party shall be
excused from the performance of this Agreement (other than giving of any notice
required to be given or payment of monies due under this Agreement) while and to
the extent that such party is hindered, delayed or prevented from so performing
by Force Majeure, and (ii) the performance of this Agreement shall be resumed as
soon as practicable after such Force Majeure is removed.  In general, events,
such as increases in the price of electrical power, which prevent the Plant from
operating profitably, shall not be considered events of Force Majeure.  However,
Nordural’s inability to obtain power would be a Force Majeure.
 
1.30  Either party shall give notice to the other as soon as practicable after
the occurrence of Force Majeure and insofar as known, the probable extent to
which such party will be unable to perform or be delayed in performing its
obligations.  The party claiming Force Majeure shall exercise due diligence to
eliminate or remedy any such causes hindering, delaying or preventing its
performance and shall give the other party prompt written notice when that has
been accomplished; provided, however, that the settlement of strikes or other
events of labor unrest will be entirely within the discretion of the party
having the difficulty and that such party will not be required to settle such
strikes or labor unrest by acceding to the demands of the opposing party when
such course of action is deemed inadvisable in the discretion of the party
having the difficulty.
 
1.31  The term of this Agreement shall be extended for the duration of any Force
Majeure and the Conversion Charge for each Aluminum Delivery in effect for the
extended term shall be the same as the Conversion Charge in effect for Aluminum
Deliveries scheduled but not delivered during the period of Force Majeure.
 
Article IX
 
TERMINATION; EFFECT OF TERMINATION
 
1.32  Termination.  In addition to any termination arising under Article X, this
Agreement shall terminate on the earliest of:
 
1.32.1  By December 31st, 2014, or if any Force Majeure contemplated by Section
8.1 occurs, such later date as is determined by extending the End Date by the
duration of the period of Force Majeure, or such later date agreed to by the
parties in writing; or
 
1.32.2  The date on which Glencore or Nordural terminates this Agreement in
accordance with Article 10 by reason of an Event of Default.
 
1.33  Effect of Termination.
 
1.33.1  Glencore’s obligation to make Alumina Deliveries shall terminate as
follows:
 
(a)  
If termination occurs under Section 9.1.1, on the date upon which Glencore shall
complete Alumina Delivery of the quantity of Alumina required to permit
conversion and Aluminum Delivery by the relevant termination date under Section
9.1.1; or

 
(b)  
If termination occurs under Section 9.1.2, on the date upon which this Agreement
is terminated.

 
1.33.2  Termination of this Agreement for whatever reason shall not affect:
 
(a)  
Nordural’s duty to complete the conversion of any Alumina then in process
(unless the Plant’s operations have ceased), and to store and deliver to
Glencore, as specified by Glencore, any Bailed Property in Nordural’s
possession;

 
(b)  
Glencore’s duty to pay Nordural any Conversion Charges with respect to Aluminum
Deliveries theretofore made by Nordural or for Aluminum Deliveries thereafter
made by Nordural for Alumina in process of being converted at the time of
termination;

 
(c)  
Any other duties of either party which by their nature are to be performed after
termination of this Agreement; or

 
(d)  
Nordural’s warranties regarding Product under Article VII.


-5-



 
Article X
 
TERMINATION FOR DEFAULT
 
1.34  Grounds for Termination.  After the occurrence of any of the following
events (each an “Event of Default”), then the non-defaulting party may terminate
this Agreement by notice to the other:
 
1.34.1  The other party fails to perform or breaches any provision of this
Agreement (other than any failure or breach excused by reason of Force Majeure
under Article VIII), and such failure or breach is not remedied within a period
of thirty (30) days after notice from the party not in default to the other
party.
 
1.34.2  The other party:
 
(a)  
consents to the appointment of a receiver, trustee or liquidator of itself or of
a substantial part of its property, or admits in writing its inability to pay
its debts generally as they come due, or makes a general assignment for the
benefit of creditors; or

 
(b)  
files a voluntary petition in bankruptcy or a voluntary petition or an answer
seeking reorganization in a proceeding under any bankruptcy or insolvency law
(as now or hereafter in effect) or any other now existing or future law
providing for the reorganization or winding-up of corporations, or providing for
an agreement, composition, extension or adjustment with its creditors; or

 
(c)  
is named the debtor or a defendant in any case, action or proceeding under any
law referred to in clause (b) filed against the other party, and such action or
proceeding is not withdrawn or dismissed within sixty (60) days after it is
commenced.

 
1.34.3  Any material provision of this Agreement shall at any time for any
reason cease to be binding on or enforceable against the other party, or shall
be declared to be null and void, or the validity or enforceability thereof shall
be contested by the other party or any Regulatory Authority, or the other party
shall deny that it has any further liability or obligation under this Agreement.
 
1.34.4  The performance by the other party of substantially all of its
obligations under this Agreement is prevented by reason of Force Majeure which
shall have continued for a period of more than six (6) months.
 
1.34.5  Any of the Bailed Property is attached or seized pursuant to a court
order in connection with a legal proceeding instituted against the other party,
or is subjected to levy in execution of judgment, and such order or levy is not
vacated, dismissed or stayed within thirty (30) days.
 
1.35  Consequences of Termination for Default.  If this Agreement is terminated
by reason of an Event of Default as provided in Section 10.1, upon Glencore’s
demand and by the date specified in such demand, and upon payment of any
Conversion Charges and all other amounts then due and payable, Nordural shall
deliver all Bailed Property to Glencore at the Plant free and clear of all Liens
created by Nordural and in the condition required by this Agreement.  The risk
and all costs of assembling the Bailed Property, ready for shipment, shall be
borne by Nordural unless this Agreement is terminated by Nordural, in which
event all such risk and costs shall be borne by Glencore.  Nordural consents and
agrees that if it fails to perform its obligations to deliver the Bailed
Property to Glencore as required above, Glencore may enter the Plant and
surrounding property and remove all Bailed Property at Nordural’s cost.
 
Article XI
 
MISCELLANEOUS
 
1.36  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any prior expressions of intent or understandings with respect to
such subject matter.  This Agreement may only be amended, modified, supplemented
or released by an instrument in writing signed by a duly authorized officer of
each of the parties.
 
1.37  Headings.  Headings used in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the scope or
interpretation of any provision.
 
1.38  Waiver; Cumulative Rights.  The failure, or delay, of either party to
require performance by the other of any provision of this Agreement shall not
affect such party’s right to require performance of that provision unless and
until performance has been waived in writing.  Each and every right granted
under this Agreement or any other document or instrument delivered hereunder or
in connection herewith, or allowed at law or in equity, shall be cumulative and
may be exercised in part or in whole from time to time.
 
1.39  Governing Law.  This Agreement shall be subject to and construed under the
laws of the State of New York, U.S.A., excluding the rules of conflicts or
choice of law and excluding the United Nations Convention on Contracts for the
International Sale of Goods.
 
1.40  Dispute Resolution.  Any controversy arising out of or relating to this
Agreement shall be settled by arbitration administered in accordance with the
commercial arbitration rules of the American Arbitration Association.  The
arbitration panel shall consist of three (3) arbitrators.  The arbitration
proceedings shall take place in New York, New York, U.S.A. and shall be
conducted in the English language.  The decision of the arbitral panel shall be
final and binding upon the parties and non-appealable.  Judgment on the award
may be entered and enforced in any court having jurisdiction over the party
against whom such judgment is sought to be entered or enforced.
 
1.41  Notices.  All notices, demands or other communications (collectively,
“Notices”) required or permitted to be given under this Agreement shall be in
writing, either delivered by hand to the other party at that party’s address set
forth below, or sent by prepaid air overnight or express courier or by facsimile
transmission, to the other party’s address and facsimile number (if applicable)
set forth below, and shall be effective on the date the hand delivery, air
overnight or express courier or facsimile transmission is received by the other
party.  A copy of the text of any Notice given by facsimile transmission shall
be sent by prepaid air overnight or express courier or delivered by hand, to the
address set forth below within a reasonable time thereafter, provided such
confirmation shall not be required if the recipient acknowledges receipt of the
facsimile Notice.

-6-



 
Notices shall be sent:
 
If to Nordural:
 
Nordural ehf
301 Akranes
Grundartangi
Iceland
Attention:  Managing Director
Facsimile No.:  (354) 430-1001
 
with a copy to:
 
Century Aluminum Company
2511 Garden Road
Building A, Suite 200
Monterey, CA  93940
Attention:  General Counsel
Facsimile No.:  (831) 642-9328
 
 
If to Glencore:
 
Glencore AG
Baarermattstrasse 3
P.O. Box 777
CH-6341 Baar
Switzerland
Attention:  Alumina/Aluminum Department
Phone:  41 41 709 2000
Facsimile No.:  41 41 709 3000
 




 
Any change in the address or facsimile transmission number of a party (or copy
recipient) for the purposes of Notice under this Section shall be communicated
to the other parties in the manner set forth in this Section for providing
Notice.
 
 
 
1.42  Illegality; Severability.
 
1.42.1  The various provisions of this Agreement shall be considered legally
severable, and if any provision of this Agreement or the application of any such
provision to any party or circumstances shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, including without
limitation the remainder of the provision held invalid, or the application of
such provision to any party or circumstances other than those as to which it is
held invalid, shall not be affected thereby.
 
1.42.2  If any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, such fact alone shall not render such provision invalid or
unenforceable in any other jurisdiction.
 
1.42.3  To the extent permitted by Applicable Laws, each of Nordural and
Glencore hereby waives any provision of Applicable Laws which renders any
provision of this Agreement prohibited or unenforceable in any respect.
 
1.43  Counterparts.  This Agreement may be signed in any number of counterparts,
and any single counterpart or a set of counterparts signed, in either case, by
all the parties hereto shall constitute a full and original agreement for all
purposes.
 
1.44  Assignment.  Except as set forth below, no assignment, delegation or
subcontracting of any of the rights or duties of any party to a non-Affiliate of
such party shall be permitted without the written consent of the other party,
and any purported assignment without such written consent shall be null and
void.  Nordural shall also have the right to assign its interest to its lenders
as may be required by Nordural’s loan agreements.



-7-



 
The parties have caused this Agreement to be duly executed as of the date first
above written, whereupon it enters into full force and effect in accordance with
its terms.


NORDURAL EHF


By:                                                                
 
Name:                                                                
 
Title:                                                                




GLENCORE AG


By:                                                                
 
Name:                                                                
 
Title:                                                                

-8-



 
EXHIBIT A
 
LOADING/DISCHARGE CONDITIONS IN GRUNDARTANGI PORT
 
Length of
key:                                                                400 meters
 
Draft:                                                      13 – 14 meters
 
Cranes:                                           No cranes on harbor.  Mobile
cranes available

-9-



 
EXHIBIT B
 
PERMITTED SOURCE SPECIFICATIONS FOR ALUMINA

 
AUGHINISH (AUG) ALUMINA SPECIFICATIONS
AUGHINISH/IRELAND
 


TYPICAL                                                                   PRODUCER
GUARANTEES
------------                                                                   -------------------


Al2O3                                                                                                           
98.500                      MIN
Na2O                                                  %                                                         0.370                      0.500  MAX
Fe2O3                                                  %                                                         0.018                      0.030  MAX
CaO              %                                 0.008                                                             0.025  MAX
SiO2                                                  %                                                         0.009                      0.020  MAX
TiO2                                                  %                                                         0.001                      0.005  MAX
V2O5                                                                                                           0.003                      0.006  MAX
P2O5                                                  %                                                         0.001                      0.0025  MAX
ZnO              %                                 0.002                                                             0.004  MAX










BET   m2/gr                                            69.000                                                               60
MIN/80 MAX
LOI (300-1100
C)   %                                                                                                           
0.700                      1.20  MAX
- 325 Mesh  %                                             
7.000                                                              12.00  MAX
Attrition
Index                                            10.000                                                               20.00
MAX
Alpha Alumina                                            <5.000
 



-10-



EURALLUMINA (EUR) ALUMINA SPECIFICATIONS
PORTO VESME/ITALY
 


TYPICAL                                                                   PRODUCER
GUARANTEES
------------                                                                   -------------------


Al2O3                   %                          99.400                                                               99.000
MIN
SiO2                   %                           
0.010                                                              
0.020                      MAX
Fe2O3                   %                           
0.015                                                              
0.020                      MAX
TiO2                   %                           
0.003                                                              
0.004                      MAX
V2O5                   %                           
0.002                                                              
0.004                      MAX
Na2O                   %                           
0.330                                                              
0.450                      MAX
CaO                   %                           
0.019                                                              
0.030                      MAX
P2O5                   %                           
0.001                                                              
0.002                      MAX
ZnO                   %                           
0.001                                                              
0.002                      MAX
MnO2                   %                           
0.001                                                              
0.001                      MAX




LOI (300-1000
C)  %                                                                                                           0.820                      1.00MAX
+ 100
Mesh  %                                              0.700                                                             5.00                      MAX
- 325
Mesh  %                                              4.000                                                             10.00                      MAX
BET   m2/gr                                            75.000                                                               65
MIN/90 MAX
Alpha alumina
%                                               5-10                                                            4
MIN/20 MAX
Angle of
repose                                                                                                           33           MAX
 



-11-



ALCOA/INESPAL (ESP) ALUMINA SPECIFICATIONS
SAN CIPRIAN/SPAIN
 


TYPICAL                                                                   PRODUCER
                                                GUARANTEES
------------                                                                   -------------------


Chemical Specification:


SiO2                   %                           0.007                                                             
0.020  MAX
Fe203                   %                           0.020                                                             
0.025  MAX
Na2O                   %                           0.350                                                             
0.500  MAX
CaO                   %                           0.005                                                             
0.030  MAX
TiO2                   %                           0.003                                                             
0.005  MAX
ZnO                   %                           0.001                                                             
0.005  MAX
P2O5                   %                              NR                                                           
0.003  MAX
V2O5                   %                           0.002                                                             
0.005  MAX
Ga2O3                                                  %                                                         0.010                      
0.020  MAX






Physical Specification:


+ 100 Mesh %                                                
3.0                                                           10.00  MAX
- 325 Mesh %                                                
9.0                                                           12.00  MAX
- 20 micron% *                                                
2.0                                                            3.00  MAX
LOI (300-1000oC)
%                                                                                                           
0.6                       1.20  MAX
Surface Area (BET)
m2/g                                                                                                           70.0                      60
MIN - 80 MAX






* Effective March 01, 2000 measured by Coulter LS100Q Laser instrument.
 



-12-



ALUNORTE (ANO) ALUMINA SPECIFICATIONS
VILA DO CONDE/BRASIL
 


TYPICAL                                                                   PRODUCER
GUARANTEES
------------                                                                   -------------------


SiO2                   %                           0.015                                                             0.025  MAX
Fe2O3                   %                           
0.015                                                               0.025  MAX
TiO2                   %                           
0.002                                                               0.005  MAX
V2O5                   %                           
0.002                                                               0.005  MAX
Na2O                   %                           
0.400                                                               0.500  MAX
CaO                   %                           0.025                                                             
0.050  MAX
P2O5                   %                           
0.001                                                               0.003  MAX
ZnO                   %                           
0.003                                                               0.008  MAX
MnO                                             
0.001                                                               0.002  MAX






LOI (300-1000o C)
%                                                                                                              ---                      
1.00  MAX
+ 100 Mesh  %                                               
0.50                                                              2.00  MAX
- 325 Mesh  %                                               
8.00                                                              10.00  MAX
BET m2/gr                                              60.00
Alpha Phase %                                               
5.00                                                             10.00  MAX
Bulk Density
(g/l)1000                                                                                                              1050
 



-13-



INTERALUMINA (INT) ALUMINA SPECIFICATIONS
PORTO MATANZAS/VENEZUELA
 


TYPICAL                                                                   PRODUCER
                                                GUARANTEES
------------                                                                   --------------------


Al2O3%                                            98.500                                                               98.350                      MIN
SiO2  %                                             
0.011                                                              
0.030                      MAX
Fe2O3 %                                             
0.010                                                              
0.030                      MAX
TiO2  %                                             
0.002                                                              
0.005                      MAX
V2O5  %                                             
0.002                                                              
0.003                      MAX
Na2O  %                                             
0.460                                                              
0.600                      MAX
CaO   %                                             
0.025                                                              
0.050                      MAX
P2O5  %                                             
0.001                                                              
0.002                      MAX
ZnO   %                                              0.003




Moisture (0-300
C)%                                                                                                           
0.90
LOI (300-1000 C)
%                                                                                                           
0.85                       1.00MAX
+ 100 Mesh %                                               
3.00                                                             10.00                      MAX
- 325 Mesh %                                               
9.00                                                             12.00                      MAX
BET m2/gr                                              74.00
Bulk Density  g/l                                               1200
 



-14-



SURINAM (SUR) ALUMINA SPECIFICATIONS
PARANAM/SURINAM
 


TYPICAL                                                                   PRODUCER
GUARANTEES
-------------                                                                    --------------------


Al2O3  %                                                                                                           98.300
MIN
SiO2     %                                              0.015                                                             
0.030 MAX
Fe2O3  %                                             
0.010                                                               0.030 MAX
TiO2     %                                             
0.003                                                               0.005 MAX
V2O5   %                                             
0.002                                                               0.005 MAX
Na2O   %                                             
0.470                                                               0.600 MAX
CaO     %                                             
0.045                                                               0.060 MAX
P2O5    %                                              0.001                                                             
0.003 MAX
ZnO      %                                              0.001                                                             
0.005 MAX




LOI (300-1200
C)  %                                                                                                           
0.80                       1.20  MAX
+ 100
Mesh  %                                                                                                           10.00  MAX
- 325 Mesh  %                                               
9.50                                                             12.00  MAX
BET   m2/gr                                              65.00
 



-15-



WINDALCO JAMAICA (WIN) ALUMINA SPECIFICATIONS
PORT ESQUIVEL/JAMAICA
 


TYPICAL                                                                   PRODUCER
GUARANTEES
------------                                                                   -------------------


Al2O3                   %                          98.500                                                               98.350  MIN
SiO2                   %                           
0.022                                                              0.030  MAX
Fe2O3                   %                           
0.009                                                               0.030  MAX
TiO2                   %                           
0.001                                                               0.005  MAX
V2O5                   %                           
0.001                                                               0.005  MAX
Na2O                   %                           
0.420                                                               0.600  MAX
CaO                   %                           0.040                                                             
0.070  MAX
P2O5                   %                           
0.001                                                               0.003  MAX
ZnO                   %                           
0.010                                                               0.020  MAX






LOI (300-1100 C)
%                                                                                                           0.95                      
1.20   MAX
- 325 Mesh
%                                               8.00                                                            12.00   MAX
BET
m2/gr                                                                                                           80/90
 



-16-



ALPART (ALP) ALUMINA SPECIFICATIONS
PORT KAISER/JAMAICA
 


TYPICAL                                                                   PRODUCER
GUARANTEES
------------                                                                   -------------------


Chemical Properties:


SiO2                   %                         
0.0110                                                                0.0150  MAX
Fe2O3                   %                         
0.0090                                                                
0.0140  MAX
Na2O                   %                         
0.3700                                                                0.5000  MAX
CaO                   %                         
0.0350                                                                
0.0500  MAX
ZnO                   %                         
0.0090                                                                
0.0120  MAX
MnO2                   %                         
0.0013                                                                
0.0020  MAX
TiO2                   %                         
0.0012                                                                
0.0020  MAX
V2O5                   %                         
0.0024                                                                
0.0045  MAX
P2O5                   %                         
0.0008                                                                
0.0015  MAX






Physical Properties:


Loss on Ignition
(300-1000 C) %                                               
0.85                                                                        1.10  MAX
- 45 microns (1) %
7.50                                                                                                                      9.00  MAX
+150 microns     %
7.00                                                                                                                     11.00  MAX
- 20 microns     %                                               
1.20                                                                        1.80  MAX
Specific Surface Aera
BET
m2/gr                                              75.00                                                                        60
MIN/85 MAX
Attrition
Index  %18.00                                                                                                                     25.00  MAX
 
 
-17-


 



JAMALCO ALUMINA SPECIFICATION


Chemical Specification
 
   
Typical
(%)
Guaranteed
(%)
SiO2
0.012
0.020 max.
Fe2O3
0.014
0.020 max.
Na2O
0.38
0.50 max.
CaO
0.050
0.060 max.
TiO2
0.002
0.005 max.
ZnO
0.013
0.020 max.
P2O5
0.0015
0.003 max.
V2O5
0.002
0.005 max.
Ga2O3
0.006
0.010 max.





Physical Specification
 
   
+100 mesh
3
15 max
-325 mesh
8.5
12   “
-20 micron
1.7
3.0  “
L.O.I. (300-1000ºC)
0.6
1.1  “
 
Surface Area (BET) (Reg.)
m2/g
67-77
m2/g
60min – 80 max





Prepared by                                  : W.H. Brancalhoni
Revision #                                    : 9.0
Revision Date                               : February 1st, 2005
Document                                      : h\data\tech\customers\current
specs\jamspec2005.doc




-18-


 
 
EXHIBIT C
 
PROCEDURES FOR SAMPLING AND ANALYSIS OF ALUMINA
 
(i)
A representative sample of each shipment of Alumina shall be taken in accordance
with the sampling procedures applicable at the Alumina Load Port.  Nordural
shall have the right to have a representative present (at Nordural’s expense) at
such sampling.  The sample so taken shall be divided into three portions using
generally accepted laboratory techniques.  One portion shall be promptly
dispatched to Nordural, one portion is for Glencore and one portion (the referee
sample) shall be held at the alumina production plant for ninety days after the
date of the relevant shipment and then disposed of unless Nordural or Glencore
have requested (in writing) that it be retained longer.

 
(ii)
Within thirty days after receipt of the sample dispatched to Nordural, Nordural
may notify Glencore (with a copy to the production plant holding the referee
sample) that the Alumina delivered does not conform to the contractual
specification set forth in Exhibit B and the extent of that non-conformity.  If
Nordural does not notify Glencore within this time the Alumina so delivered
shall be deemed to comply with the above specification.  If Nordural does notify
Glencore within this time, Glencore shall advise Nordural within twenty-one days
after such notification is received whether or not Glencore agrees with
Nordural’s analysis.  If Glencore does not agree, the referee sample will be
analyzed as soon as possible by a referee laboratory mutually acceptable to the
parties.  The referee laboratory will analyze the referee sample in accordance
with the applicable analytical procedures adopted under the ISO standards and a
copy of its analysis shall be made available to both parties.  The cost of any
referee analysis will be shared equally by Glencore and Nordural.

 
(iii)
If the analysis of the referee laboratory indicates that the referee sample does
not conform to the contractual specification set out in Exhibit B or if Glencore
accepts that the alumina does not so conform, Glencore and Nordural shall within
twenty-one days of such decision meet in good faith to determine whether a
reasonable or mutually acceptable adjustment of the Conversion Charge can be
made to compensate Nordural for the shipment of Alumina not meeting the
contractual specification.

 
In any case, such difference will not be regarded by Nordural as a cause of
rejection of the cargo.  For the avoidance of doubt, in determining the
adjustment to be made to the Conversion Charge, regard shall be had to any
increase in production costs at the Plant resulting from the reduction of
alumina not conforming to the contractual specifications set out in Exhibit B.
 
In the event Glencore and Nordural do not reach a mutually acceptable
arrangement, the arbitration provisions under Section 11.5 shall apply.
 


 



-19-



 
EXHIBIT D
 
PRODUCT SPECIFICATIONS
 
Product delivered under this Agreement shall conform to the following:
 
Al           minimum 99.70%
 
Si                                                      maximum 0.10%
 
Fe                                                      maximum 0.20%
 
meeting specifications for P1020
 


 


 



-20-



EXHIBIT E
 
CALCULATION OF METAL PREMIUM


The metal premium will be calculated for each shipment of Product as follows:


1)  
In the event that the 6% duty on imported aluminum into the European Union
(“EU”) is in place and the European Commission has not announced in the form of
publication or otherwise that the duty will be eliminated, the metal premium
shall be * % of the LME + (*  % x (DP-UP)) . DP= The Rotterdam duty paid premium
as quoted by MB forthe month prior to the scheduled month of delivery. UP= The
Rotterdam duty unpaid premium as quoted by MB for the month prior to the
schedule month of delivery.  Nordural will be under no obligation to reimburse
Glencore if the calculation under the above metal premium formula is in favor of
Glencore.


2)  
 In the event that a change to the duty or a change to Iceland's duty-free
status has been announced, Glencore and Nordural shall meet within 30 days of
such announcement to negotiate in good faith a premium to cover Product
delivered during the transition period.  The transition period shall be defined
as the period beginning with the month in which the change has been announced
and ending in the month prior to the month in which the change will go into
effect.



3)  
Once a change to the duty or a change to Iceland's duty-free status has gone
into effect, the metal premium shall be * % of the greater of:



a)  
The European premium indicator /HG cash bid as quoted in the final issue of
Metal Bulletin for the contractual month of shipment minus the freight rate from
Grundartangi to Rotterdam (both parties shall discuss and reset the freight rate
every 6 months to reflect the prevailing market conditions);



or


b)  
 The actual premium achieved by Glencore in taking the Product to a destination
other than Rotterdam.  This premium shall be net of all expenses Glencore
actually incurs related to delivering the Product to the alternate destination
and selling the Product.  These expenses may include nominal interest Glencore
may be charged internally for inventory holding and receivable terms
purposes.  Such interest shall not exceed LIBOR plus * %. At Nordural’s request,
Glencore shall provide Nordural with a detailed written explanation of such
costs, and Nordural shall have the right to audit such costs.

.
____________________
* Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission.

-21-


